Exhibit 10.1

EXECUTION COPY

GUARANTEE

GUARANTEE dated as of March 12, 2009 by Roche Holding Ltd, a joint stock company
organized under the laws of Switzerland (the “Guarantor”), for the benefit of
Genentech, Inc. (together with its successors and permitted assigns, the
“Beneficiary”).

W I T N E S S E T H :

WHEREAS, Roche Holdings, Inc., a Delaware corporation (together with its
successors and assigns under the Merger Agreement, the “Obligor”) is an indirect
wholly-owned subsidiary of the Guarantor; and

WHEREAS, the Obligor has entered into an Agreement and Plan of Merger dated as
of March 12, 2009 (as amended, modified or supplemented from time to time, the
“Merger Agreement”) among the Beneficiary, the Obligor and Roche Investments USA
Inc. (the “Merger Subsidiary”); and

WHEREAS, this Guarantee is being made at the request of the Obligor and the
Beneficiary;

NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor agrees as follows:

1. The Guarantee, etc. The Guarantor hereby unconditionally and irrevocably
guarantees the full and punctual performance and discharge of the Obligor’s and
Merger Subsidiary’s (and their permitted assigns’) payment and performance
obligations, including the obligation to cause the Merger Subsidiary to perform
its obligations, under the Merger Agreement (each a “Guaranteed Obligation”).
The Guaranteed Obligations include, without limitation, an unconditional
guarantee of payment and performance and not of collectability.

2. Guarantee Unconditional. The obligations of the Guarantor hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, other indulgence, renewal, settlement, compromise, discharge
(other than payment in full or full performance of obligations), waiver,
subordination or release in respect of any obligation of the Obligor or Merger
Subsidiary under the Merger Agreement, by operation of law or otherwise;

(b) any modification or amendment of or supplement to the Merger Agreement;



--------------------------------------------------------------------------------

(c) any change in the corporate existence, structure or ownership of the Obligor
or Merger Subsidiary, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Obligor or Merger Subsidiary or their
respective assets or any resulting release or discharge of any obligation of the
Obligor or Merger Subsidiary contained in the Merger Agreement;

(d) the existence of any claim, set-off, counterclaim or other rights which the
Guarantor may have at any time against the Obligor or Merger Subsidiary, the
Beneficiary or any other Person; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(e) any incapacity or lack of power, authority or legal personality, or change
in the existence, structure, constitution, name, control or ownership of the
Obligor or Merger Subsidiary;

(f) any defense arising by reason of any failure of Beneficiary to proceed
against Obligor or any other person, or to apply or exhaust any security held
from Obligor or any other person for all or any part of the Obligations, to
proceed against, apply or exhaust any security held from the Guarantor or any
other person, or to pursue any other remedy available to the Beneficiary or to
realize full value of any security and any defense relating to any impairment of
Guarantor’s right of subrogation;

(g) any defense arising by reason of breach by Obligor or the Merger Subsidiary
of any representation, warranty or covenant contained in the Merger Agreement;
or

(h) any other event, act or omission to act or delay of any kind by the Obligor
or the Merger Subsidiary, the Beneficiary or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Guarantor’s
obligations hereunder.

3. Discharge Only Upon Satisfaction in Full. The Guarantor’s obligations
hereunder shall remain in full force and effect until all Guaranteed Obligations
shall have been irrevocably paid or performed in full. In the event that any
payment to the Beneficiary in respect of any Guaranteed Obligation is rescinded
or must otherwise be returned for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of the Obligor or the
Merger Subsidiary), the Guarantor shall remain liable hereunder with respect to
such Guaranteed Obligation as if such payment had not been made. The Guarantor
hereby unconditionally and irrevocably agrees not to exercise any rights that it
may now have or hereafter acquire against the Obligor or any other Person
primarily or secondarily liable with respect to any of the Guaranteed
Obligations that arise from the existence, payment, performance or enforcement

 

2



--------------------------------------------------------------------------------

of the Guarantor’s obligations hereunder including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Beneficiary against any other Person primarily or secondarily liable with
respect to any of the Guaranteed Obligations, whether such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Obligor or any other
Person primarily or secondarily liable with respect to any of the Guaranteed
Obligations, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, in each case unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guarantee shall have been paid in full in cash.
If any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence, such amount shall be received and held in trust for the
benefit of the Beneficiary, and shall forthwith be paid or delivered to the
Beneficiary in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the amounts payable under this
Guarantee.

4. Additional Waivers by the Guarantor. Provided that the Beneficiary shall have
made a request (oral or written) to the Obligor for payment or performance
(which procedural requirement to make such a request shall not apply in the
event of the initiation of pendency of any proceedings with respect to the
Obligor or Guarantor under any applicable bankruptcy, liquidation, insolvency,
reorganization or similar laws), the Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against the Obligor, the Guarantor or any other Person. The Beneficiary need not
exhaust any recourse that it may have against the Obligor or other persons
before being entitled to full payment and performance from the Guarantor under
this Guarantee.

5. Representations and Warranties. The Guarantor represents and warrants to the
Beneficiary that:

(a) the Guarantor is duly organized and validly existing under the laws of the
jurisdiction of its organization;

(b) the execution, delivery and performance by the Guarantor of this Guarantee
are within the Guarantor’s corporate powers and have been duly authorized by all
necessary corporate action;

(c) this Guarantee has been duly executed and delivered by the Guarantor and
constitutes a valid and binding obligation of the Guarantor;

(d) the execution, delivery and performance of this Guarantee (i) do not require
any consent or approval of, registration or filing with, or other action by, any
governmental authority, except such as have been obtained

 

3



--------------------------------------------------------------------------------

and are in full force and effect, (ii) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Guarantor or any order of any court or governmental authority by which the
Guarantor is bound, and (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Guarantor or any of
its properties or give rise to a right thereunder to require the Guarantor to
make any payment;

(e) it is not necessary that any stamp, registration or similar tax be paid in
order to render this Guarantee enforceable against the Guarantor; and

(f) it is not, as at the date of this Guarantee, required to make any deduction
for or on account of any Tax from any payment it may make under this Guarantee
and agrees that if any such Tax is due it will promptly pay to Beneficiary such
additional amount or amounts as may be necessary to compensate Beneficiary for
any such Tax.

6. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail transmission, so long as a receipt of such e-mail is requested and
received) and shall be given, as follows:

(i) if to the Guarantor, to it at:

Roche Holding Ltd

Grenzacherstrasse 124

CH-4070 Basel

Switzerland

Attention: Corporate Legal Department

Facsimile No.: +41 61 688 9541

e-mail:    gottlieb.keller@roche.com    beat.kraehenmann@roche.com

with copies to:

Roche Holdings, Inc.

1220 N. Market St., Suite #334

Wilmington, Delaware 19801-2535

Attention: Carol Fiederlein

Facsimile No.: (302) 425-4713

e-mail:    carol.fiederlein.cf1@roche.com

and

 

4



--------------------------------------------------------------------------------

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention:  

Arthur F. Golden

Christopher Mayer

Facsimile No.:   (212) 450-3388   (212) 450-3338

e-mail:  

arthur.golden@dpw.com

chris.mayer@dpw.com

(ii) if to the Beneficiary, to it at:

Special Committee of the Board of Directors

c/o Genentech, Inc.

1 DNA Way

South San Francisco, California 94080-4990

Attention: Chairman of the Special Committee of the Board of Directors

Facsimile No.: (919) 932-7588

e-mail: csanders@gene.com

with copies to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park CA 94025

Attention: Peter F. Kerman

Facsimile No.: (650) 463-2600

e-mail: peter.kerman@lw.com

and

Genentech, Inc.

1 DNA Way

South San Francisco, California 94080-4990

Attention: Sean A. Johnston

Facsimile No.: (650) 952-9881

e-mail: johnston.sean@gene.com

and

 

5



--------------------------------------------------------------------------------

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention:  

Larry W. Sonsini

Martin W. Korman

Facsimile No.: (650) 493-6811 e-mail:  

lsonsini@wsgr.com

mkorman@wsgr.com

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. on a business day
in the place of receipt. Otherwise, any such notice, request or communication
shall be deemed to have been received on the next succeeding business day in the
place of receipt.

7. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Merger Agreement.

8. No Waiver. No failure or delay by the Beneficiary in exercising any right,
power or privilege under this Guarantee or the Merger Agreement shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

9. Amendments and Waivers. Any provision of this Guarantee may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Beneficiary and the Guarantor.

10. Successors and Assigns. This Guarantee shall be binding upon the Guarantor
and its successors and permitted assigns, for the benefit of the Beneficiary and
its successors and assigns. Neither the Beneficiary nor the Guarantor may assign
its rights, duties or obligations hereunder to any other Person (except by
operation of law) without the prior written consent of the other party.

11. Governing Law. This Guarantee shall be governed by and construed in
accordance with the law of the State of Delaware, without regard to the
conflicts of law rules of such state.

12. Jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with or relating to, this Guarantee or the transactions contemplated
hereby shall be brought in the Court of Chancery of the State of Delaware in and
for New Castle County, Delaware, and each of the parties hereby irrevocably
consents to the exclusive jurisdiction of such court (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and

 

6



--------------------------------------------------------------------------------

irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding against any party may be served anywhere in
the world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process as provided in
Section 6 shall be deemed effective service of process on such party.

13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

14. Expenses. The Guarantor agrees to pay all out-of-pocket expenses (including,
without limitation, the reasonable fees and expenses of the Beneficiary’s
counsel) incurred by the Beneficiary in connection with the successful
enforcement of the rights of the Beneficiary hereunder.

* * * * *

 

7



--------------------------------------------------------------------------------

ROCHE HOLDING LTD By:  

/s/ Dr. Beat Kraehenmann

Name:   Dr. Beat Kraehenmann Title:   Authorized Signatory By:  

/s/ Steve Krognes

Name:   Steve Krognes Title:   Authorized Signatory

 

Agreed to and accepted by: GENENTECH, INC. By:  

/s/ Arthur D. Levinson

Name:   Arthur D. Levinson Title:   Chairman and Chief Executive Officer